Citation Nr: 0929724	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  06-12 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan 


INTRODUCTION

The Veteran served on active duty from March 1973 to 
September 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating action by the 
RO that denied service connection for Hepatitis C.  In July 
2009 the Veteran appeared and gave testimony at a hearing at 
the RO via video conference before the undersigned.  A 
transcript of this hearing is of record.  


FINDING OF FACT

The evidence of record indicates that the Veteran's currently 
diagnosed Hepatitis C was not due to misconduct and had its 
onset during the Veteran's period of active duty.   


CONCLUSION OF LAW

Hepatitis C was incurred during service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).  


                 The Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  In light 
of the Board's disposition of the Veteran's claim, further 
discussion as to whether full compliance with VA's duties to 
notify or assist have been met are moot.  The Board notes 
that the Veteran was previously advised of the information 
and evidence necessary to establish the initial rating and 
effective date in the event his claim for service connection 
was successful in a March 2006 document.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  To the extent he 
requires further notice, the Board trusts the RO will ensure 
such notice is provided when implementing this decision.


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                    Factual 
Background 

On the Veteran's March 1973 examination prior to service 
entrance no pertinent abnormalities were reported.  Review of 
the clinical record from service reveals that during a 
hospitalization in April 1973 it was noted that the Veteran 
had been exposed to a friend with Hepatitis 5-6 weeks 
earlier.  During physical evaluation the Veteran said that he 
used alcohol and smoked one pack per day but there was no 
reference to any substance abuse  Liver studies during the 
hospitalization were noted to become mildly elevated and then 
resolved.  At the time of discharge from the hospital in May 
1973 the diagnosis was Australian Hepatitis which was 
considered to be in the line of duty and not misconduct.   

During a June 1973 evaluation for detoxification and 
rehabilitation, it was noted that the Veteran was not drug 
dependent and was fit for rehabilitation.  During a 
psychiatric evaluation in July 1973 it was noted that the 
Veteran reported that he started using drugs on a regular 
basis after boot camp.  After an August 1973 evaluation for 
possible persistent hepatitis it was noted that the tip of 
the liver was palpable.  On examination prior to service 
discharge in September 1973 it was reported that the Veteran 
had Hepatitis the previous April.   

During VA treatment in October 1973 it was noted that the 
Veteran had had Hepatitis the previous April but all 
laboratory studies were said to be normal and the Hepatitis 
was said to have left no residuals.  

Private laboratory studies of November 2003 indicated tests 
for Hepatitis C were reactive.  An MRI study of February 2004 
noted the Veteran's diagnosis of Hepatitis C and noted two 
hepatic cysts on the right lobe of the liver.

VA and private clinical records reflect treatment for 
Hepatitis C during 2004.  In May 2004 it was said that the 
most likely etiology was 1972 drug use.      

In an October 2004 statement the Veteran said the he used 
intravenous amphetamines on two occasions prior to service.  
He said that he injected himself using sterile needles.  He 
also said that he did not engage in any misconduct while in 
the service.  

After a VA examination in December 2005, the diagnosis was 
Hepatitis C.  The examiner said that the Veteran's currently 
diagnosed Hepatitis C was at least as likely as not related 
to the inservice diagnosis of Hepatitis.  The doctor believed 
that the Hepatitis was more likely related to 1972 
Amphetemine use than any injections during service.  

During a July 2009 hearing before the undersigned, the 
Veteran stated that he received numerous injections during 
basic training and developed Hepatitis about a month later.  
He also denied the use of drugs either during or after 
service.  

                                             Law and 
Regulations 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service. This may 
be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 
91, prohibits, effective for claims filed as in the instant 
case after October 31, 1990, payment of compensation for a 
disability that is a result of a veteran's own alcohol or 
drug abuse. Moreover, Section 8052 also amended 38 U.S.C.A. § 
105(a) to provide that, with respect to claims filed after 
October 31, 1990, an injury or disease incurred during active 
service will not be deemed to have been incurred in line of 
duty if the injury or disease was a result of the person's 
own willful misconduct, including abuse of alcohol or drugs. 
See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).



                                                  Legal 
Analysis 

The Veteran's service treatment records document considerable 
treatment for Hepatitis in April and May 1973, shortly after 
service entrance. After a recent VA examination in late 2005, 
the VA examiner opined that Veteran's currently diagnosed 
Hepatitis C was at least as likely as not related to the 
inservice diagnosis of Hepatitis. However, the doctor 
believed that the Hepatitis was more likely related to 1972 
Amphetamine use than any injections during service.  

As noted in the previous section of this decision, with 
respect to claims filed after October 31, 1990, an injury or 
disease incurred during active service will not be deemed to 
have been incurred in line of duty if the injury or disease 
was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 
38 C.F.R. §§ 3.1(m), 3.301(d).  In this case, the record is 
somewhat confusing regarding the extent of the Veteran's drug 
use and when it occurred.  The Veteran has stated recently 
that he used amphetamines briefly prior to service but had 
not indulged in such behavior either during service or 
thereafter.  However, in the service medical records it is 
indicated that the Veteran did not start using narcotics 
until after his boot camp training which would have been 
after the development of Hepatitis.  The Board also notes in 
this regard that the Veteran's inservice Hepatitis was 
considered to be in the line of duty and not misconduct at 
the time of treatment.  

In view of the above, the Board believes that the 
relationship between the Veteran's drug use, whether in 
service or prior to service, and the development of Hepatitis 
is ambiguous.  Moreover, the Board also notes in this regard 
that service records clearly imply that the source of the 
Veteran's inservice Hepatitis was exposure to a friend who 
had contracted this disease and was therefore unrelated to 
drug use.  In view of these conflicts in the record regarding 
the role of illegal drugs in the development of Hepatitis the 
Board believes that the evidence of record in this case is in 
equipoise regarding the etiology of the Veteran's inservice 
Hepatitis.  Since that is the case, and since the evidence 
otherwise shows a relationship between the Veteran's 
inservice Hepatitis and his currently diagnosed Hepatitis C,  
the Board finds that the Veteran's current Hepatitis C is 
related to the inservice episode  of Hepatitis and that this 
inservice episode was unrelated to drug use constituting  
misconduct.  Since that is the case, service connection for 
Hepatitis C is granted.     


ORDER

Entitlement to service connection for Hepatitis C is granted.  






____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


